DETAILED ACTION
	Applicant’s response, filed 01 March 2021 has been entered.
	Claim(s) 1-12 and 14-19 are currently pending.  
	Rejection of claim(s) 18 under 35 U.S.C. §112(b) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-12, and 14-19 under 35 U.S.C. §101 has been withdrawn in light of argument(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 01 March 2021, summarized below, have been fully considered but they are not persuasive. 
Figure 2 was objected to under 37 CFR 1.83(a) for failing to show items 150, 200, 210, 212, 214, 220, 222, 224, 102, 104, 140, 142, 144, and 146 as described in the specification. In particular, the Office Action states that Figure 2 contains only numerals without a description and refers to MPEP §608.02(d), which states "any structural detail that is of sufficient importance to be described should be shown in the drawing." The specification describes each of the elements shown in Figure 2, including elements 150, 200, 210, 212, 214, 220, 222, 224, 102, 104, 140, 142, 144, and 146. While adding textual descriptors of these elements to Figure 2 may be convenient, there is no requirement that such textual descriptors be added, especially because the drawings, in light of the specification, clearly show every feature of the invention and adding such textual descriptors to Figure 2 is not essential for a proper understanding of the invention. Therefore, Applicant respectfully submits that Figure 2 is in compliance with 37 CFR 1.83(a) and respectfully requests that this objection be withdrawn.
Examiner disagrees. 37 C.F.R. 1.83(a) states, inter alia: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” (emphasis added by Examiner), therefore description of the claimed elements in Applicant’s specification does not satisfy the requirement that they be shown in the drawings. It should also be noted that elements 210, 212, 214, 220, 222, and 224 do not appear in any other figures of the present application. Further, 37 C.F.R. 1.83(c) states, inter alia: “Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration” (emphasis added by Examiner).
	Applicant asserts that Claim 1 is being amended to incorporate subject matter from claim 13 and now recites, inter alia, "the target deceleration is determined based on a predetermined deceleration associated with the selected surface type." Claims 16-18 are being amended in a similar manner. 
In regards to the this subject matter that is being incorporated from claim 13 into claim 1, the Office Action alleges that "Arbitmann et al. discloses the control system according to claim 1, further configured to determine the target deceleration based on a predetermined deceleration associated with the selected surface type (see [0040])." 
Paragraph [0040] of Arbitmann recites: 
In the case of a braking process, the total braking torque Mbrake which is requested by the driver or the deceleration request adecel,req is determined from the activation of the brake pedal by, for example, a sensor measuring the activation travel, the pedal angle or the pedal force exerted by the driver. The deceleration request is used as an input signal for the regenerative braking, i.e. a means for detecting a deceleration request, in particular a sensor for detecting activation of the brake by the driver, such as, for example, a pedal angle sensor or travel sensor at the master brake cylinder, is connected to the brake slip controller 7. The brake slip controller 7 determines setpoint braking torques Mwheel,req for the individual wheels from the deceleration request. While in the case of weak braking at a high coefficient of friction the deceleration request can be implemented by the vehicle, for example, in accordance with a predefined braking force distribution, in the case of a strong braking process (for example full braking with deceleration of 1g which corresponds to the acceleration due to gravity) or in the case of a low coefficient of - 15 -U.S.S.N. 16/243,719March 1, 2021friction of the underlying surface, it may be necessary to regulate the braking torques of the individual wheels in order to prevent locking of the wheels." (Emphasis added). 
Nothing in Arbitmann discloses a predetermined deceleration associated with a selected surface type. Rather, in Arbitmann, only a predefined braking force distribution is disclosed when there is a high coefficient of friction and also that, when there is a low coefficient of friction, braking torques are merely regulated to prevent wheel locking, which clearly does not equate to providing a target deceleration based on a predetermined deceleration associated with a selected surface type. 
Examiner disagrees. The broadest reasonable interpretation of “select a surface type from a plurality of predetermined surface types based on one or more electric signals” (from claim 1) includes selecting from at least two surface types, in the case of Arbitmann et al. the two surface types are a surface with a low coefficient of friction, and a surface type with a relatively high coefficient of friction, and the electric signals are received at the brake slip controller. Arbitmann et al. Discloses determining a target deceleration based on a predetermined deceleration associated with the selected surface type (see [0040]: “in the case of weak braking at a high coefficient of friction the deceleration request can be implemented by the vehicle, for example, in accordance with a predefined braking force distribution” and “in the case of a low coefficient of - 15 -U.S.S.N. 16/243,719March 1, 2021friction of the underlying surface, it may be necessary to regulate the braking torques of the individual wheels in order to prevent locking of the wheels”), wherein paragraph [0040] of Arbitmann explicitly describes two differing selected surface types, namely one with a high coefficient of friction, and one with a low coefficient of friction; and wherein the deceleration request is implemented based on a predetermined deceleration (“a predefined braking force distribution”) associated with the selected surface type. Further, Arbitmann [0041] discloses “The wheel slip control device 7 is therefore connected to a state observer 8 which receives signals from a plurality of sensors and calculates at least the current wheel braking torques M.vheeZ curr therefrom. At the wheels which are connected to an electric drive, the wheel braking torque is therefore respectively composed of a current generator braking torque Mreg,curr and a current friction braking torque Mfric, curr. The state observer 8 is expediently connected at least to a wheel speed sensor for each wheel which indicates the current wheel speed v wheez, to a sensor for measuring the yaw rate Ψ’ and a sensor for measuring the lateral acceleration alat. This information can be used to determine what braking torque each wheel can at least assume without putting the stability of the wheel or of the vehicle in danger” (emphasis added by Examiner throughout) which clearly describes determining a target deceleration (what braking torque each wheel can at least assume) based on the surface type, in order to prevent wheel slip. 
Applicant asserts that Maiterth et al. (U.S. Patent Application Publication No. 2015/0298553) also fails to disclose such a feature. 
Maiterth et al. is not relied upon for any teaching with respect to claim 1. 
Applicant asserts that Claims 7 and 9 stand rejected under 35 U.S.C. § 103 as being unpatentable over Arbitmann in view of Maiterth et al. (U.S. Patent Application Publication No. 2015/0298553). This rejection is respectfully traversed for the reasons discussed below. Maiterth was cited solely for teaching subject matter expressly recited in claims 7 and 9, Maiterth fails to make up for those deficiencies of Arbitmann discussed above with respect to claim 1. At least because claims 7 and 9 depend from claim 1, Applicant respectfully submits that claims 7 and 9 are novel and non-obvious over Arbitmann and Maiterth and respectfully requests that claims 7 and 9 be allowed.
Maiterth et al. is not relied upon for any teaching with respect to claim 1. 
Drawings
Figure 1 is objected to under 37 CFR 1.83(a) because it fails to show item 150 as described in the specification.  The drawings are objected to because the diagram of Figure 1 does not show a graphical drawing symbol or labeled representation (e.g. a labeled rectangular box) for item 150. Wherever possible it is diagrams with a short description of each box in order to facilitate understanding of the invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. Please see MPEP § 608.02(d): “any structural detail that is of sufficient importance to be described should be shown in the drawing”. 
Figure 2 is objected to under 37 CFR 1.83(a) because it fails to show items 150, 200, 210, 212, 214, 220, 222, 224, 102, 104, 140, 142, 144, and 146 as described in the specification.  The drawings are objected to because the diagram of Figure 2 contains only numerals without a description. Wherever possible it is recommended that Applicant use diagrams with a short description of each box in order to facilitate understanding of the invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. Please see MPEP § 608.02(d): “any structural detail that is of sufficient importance to be described should be shown in the drawing”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbitmann et al. (US 2014/0257664).
In regard to claim 1: Arbitmann et al. discloses a control system for controlling a torque generator of a vehicle (see [0002]), the control system comprising one or more controllers (see Fig. 1) individually or collectively configured to:  5receive one or more electrical signals indicative of a surface indicator (see [0011]); receive one or more electrical signals indicative of a deceleration demand (see [0011]); select a surface type from a plurality of predetermined surface types based on the one or more electrical signals indicative of the surface indicator (see [0040]); determine a target vehicle deceleration in dependence on the selected surface 10type (see [0040] and [0041]), wherein the target deceleration is determined based on a predetermined deceleration associated with the selected surface type (see [0040]); determine, based on the one or more electrical signals indicative of the deceleration demand, a (see [0040] and [0043]); and in dependence on determining the requirement to decelerate the vehicle, output a control signal to the torque generator (see [0043]), wherein the control signal is configured to 15cause the torque generator to provide the target vehicle deceleration (see [0043] and [0044]).
In regard to claim 2: Arbitmann et al. discloses the control system according to claim 1, wherein the one or more controllers are communicatively connected to the torque generator (see [0041]) such that the control signal may be output from the one or more controllers to the torque generator (see [0043]).
In regard to claim 3: Arbitmann et al. discloses the control system of claim 1, wherein the one or more controllers comprise at least one electronic processor 30and at least one electronic memory device electrically coupled to the at least one electronic processor, wherein the at least one electronic memory device comprises instructions stored therein (see [0020]) that, when executed by the at least one electronic processor, cause the at least one electronic processor to: select the surface type (see [0040]); 35determine the target vehicle deceleration (see [0040]);271246-206 (JLRP10613US1) determine the requirement to decelerate the vehicle (see [0040] and [0043]); and generate the control signal (see [0043]).
In regard to claim 4: Arbitmann et al. discloses the control system according to claim 1, wherein the torque generator 5comprises a drive torque generator (see [0044]).
In regard to claim 5: Arbitmann et al. discloses the control system according to claim 4, wherein the drive torque generator is an electric motor (see [0044]) and the control signal to the torque generator causes the drive torque generator to provide a regenerative braking torque (see [0044]).
In regard to claim 6: Arbitmann et al. discloses the control system according to claim 4, wherein the torque generator includes a vehicle brake (see [0011]).
In regard to claim 8: Arbitmann et al. discloses the control system according to claim 1, wherein the one or more electrical signals indicative of the surface indicator are indicative of the type of surface on which the vehicle is travelling or will be travelling on (see [0040] and [0041]).
In regard to claim 10: Arbitmann et al. discloses the control system according to claim 1, wherein the one or more 25electrical signals indicative of the surface indicator comprise information relating to at least one of: a coefficient of friction (see [0040]); a surface drag; a terrain roughness; 30wheel slip (see [0011]); a longitudinal acceleration (see [0041]); a lateral acceleration (see [0041]); a steering input (see [0041]); and an ambient temperature.
In regard to claim 11: Arbitmann et al. discloses the control system according to claim 10, further configured to select the surface type by comparing the information with a corresponding condition associated with each predetermined surface type (see [0040]).
In regard to claim 12: Arbitmann et al. discloses the control system according to claim 1, further configured to receive at least one further electrical signal indicative of at least one of: a vehicle speed (see [0041]); a user preference; a coefficient of friction (see [0041]); 10a surface drag; and a gradient of the surface; wherein the control system is further configured to determine the target deceleration based on the at least one further electrical signal (see [0041]).
In regard to claim 14: Arbitmann et al. discloses the control system according to claim 1, wherein the predetermined 20deceleration is included on a data map (see [0011]: “wherein the means for detecting a deceleration request is/are connected to the wheel slip control device which predefines setpoint braking torques (MsubWHEEL,REQ) for each wheel in accordance with the deceleration request).
In regard to claim 15: Arbitmann et al. discloses the control system according to claim 1, further configured to determine the target vehicle deceleration prior to determining the requirement to decelerate the vehicle (see [0015]).
In regard to claim 16: Arbitmann et al. discloses a method of controlling a torque generator of a vehicle (see [0002]), wherein the method is carried out by one or more controllers individually or collectively (see Fig. 1 and [0011]), the method comprising: receiving one or more electrical signals indicative of a surface indicator (see [0011]); selecting a surface type from a plurality of predetermined surface types based 30on the one or more electrical signals indicative of the surface indicator (see [0040]); determining a target deceleration based on the selected surface type (see [0040] and [0041]), wherein the target deceleration is determined based on a predetermined deceleration associated with the selected surface type (see [0040]); receiving one or more electrical signal indicative of a deceleration demand (see [0011]); determining, based on the one or more electrical signals indicative of the deceleration demand, a requirement to decelerate the vehicle (see [0040] and [0043]); and291246-206 (JLRP10613US1) outputting a torque control signal to the torque generator in dependence on determining the requirement to decelerate the vehicle (see [0043]), wherein the (see [0043] and [0044]).
In regard to claim 17: Arbitmann et al. discloses a computer program product comprising a non-transitory computer readable storage medium having encoded thereon instructions that, when executed on a processor, cause the processor to perform operations (see [0020]) comprising: receiving one or more electrical signals indicative of a surface indicator (see [0011]); selecting a surface type from a plurality of predetermined surface types based 10on the one or more electrical signals indicative of the surface indicator (see [0040]); determining a target deceleration based on the selected surface type (see [0040] and [0041]), wherein the target deceleration is determined based on a predetermined deceleration associated with the selected surface type (see [0040]); receiving one or more electrical signal indicative of a deceleration demand (see [0011]); determining, based on the one or more electrical signals indicative of the deceleration demand, a requirement to decelerate the vehicle (see [0040] and [0043]); and  15outputting a torque control signal to the torque generator in dependence on determining the requirement to decelerate the vehicle (see [0043]), wherein the torque control signal is configured to cause the torque generator to generate the target deceleration (see [0043] and [0044]).
In regard to claim 18: Arbitmann et al. discloses a controller for controlling a torque generator of a vehicle, the controller 20comprising at least one electronic processor (see [0020]) configured to: receive one or more electrical signals indicative of a surface indicator (see [0011]); receive one or more electrical signals indicative of a deceleration demand (see [0011]); select a surface type, from a plurality of predetermined surface types, based on the one or more electrical signals indicative of (see [0040]); 25determine a target vehicle deceleration in dependence on the selected surface type (see [0040] and [0041]) , wherein the target deceleration is determined based on a predetermined deceleration associated with the selected surface type (see [0040]); determine, based on the one or more electrical signals indicative of the deceleration demand, a requirement to decelerate the vehicle (see [0040] and [0043]); and output a control signal to the torque generator in dependence on the 30requirement to decelerate the vehicle (see [0043]).
In regard to claim 19: Arbitmann et al. discloses A vehicle comprising the control system of claim 1 (see [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arbitmann et al. (US 2014/0257664) modified by Maiterth et al. (US 2015/0298553).
In regard to claim 7: Arbitmann et al. does not disclose the control system according to claim 1, wherein the deceleration 15demand is an overrun demand; however Arbitmann et al. does disclose a system which determines a braking requirement using current state information including, among other factors, longitudinal acceleration (see [0041]), and also discloses that system redundancy should be avoided, and that the disclosure is useful even during activations of electronic stability control, at least suggesting that slip control is not the only object of the regenerative braking system (see [0016]); Maiterth et al. discloses wherein the deceleration demand is an overrun demand (see [0031]: “the setting of the braking power of the recuperation brake (before the activation of the recuperation brake) takes place as a function of navigation data. The navigation data can form the input. In particular, the navigation data can be radii of bends, speed profiles, a maximum permitted speed, the gradient or speed profile etc.), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Maiterth et al. with the disclosure of Arbitmann et al. in order to recover energy not only during active braking and stability control operations but also during normal driving and navigation operations in order to minimize energy losses based on speed profile and road gradient. 
In regard to claim 9: Arbitmann et al. dos not disclose the control system according to claim 1, wherein the one or more electrical signals indicative of the surface indicator are generated by a user input; however Arbitmann et al. does disclose a system which can interface with and receive braking requests and state information from other vehicle systems, for example emergency braking assistant (see [0019]), and other driver assistance functions which require deceleration of the vehicle (see [0056]), which would include smart cruise and autonomous driving; Maiterth et al. teaches a user configurable driver assistance system operating a recuperation braking system which accounts for route related user inputs for navigating sections of a route (see [0042]), which can include grade, bend radius, unevenness of the route ahead relating to the use of traction assistance (see [0043]); therefore it would have been obvious to one of ordinary skill in the art at the time to combine the teachings of Maiterth et al. with the disclosure of Arbitmann et al. as an additional driver assistance system providing input to the recuperation braking system, as suggested by Arbitmann et al., and in order to increase safety during normal driving and navigation operations as taught by Maiterth et al. (see [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.


/Andy Schneider/
Examiner, Art Unit 3669
	
	
		
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669